PER CURIAM.
This is an appeal by plaintiffs from a summary final judgment entered in favor of the defendant bank in an action against it for its alleged negligence, or in the alternative, breach of duty in not procuring credit life insurance on the life of Harold J. Green, now deceased president of the corporate plaintiff to cover plaintiff’s and decedent’s loan from the bank.
A careful examination of the record conclusively establishes the absence of any genuine triable issue of material fact and that appellee was entitled to judgment as a matter of law. Therefore, the judgment appealed is affirmed.
Affirmed.